By the Court.

It is contended that the service of the notice upon Rankin's attorney was irregular. It is said that a copy of the application and order ought to have been attest. *306ed and delivered by an officer, or at least that the copy ought to have been attested by the justices, who made the order. But we are of opinion that the notice was sufficient.— The order of the justices was a mere rule to show cause, and it was served in the manner, rules of that kind made in this court are by our practice served ; and the practice of the court of King’s bench in England is the same in this respect.(l) The statute of June 16, 1807, sec. 3,(2) contains a provision “ that no such debtor shall be admitted to the oath “ aforesaid unless he shall have given notice to the creditor « or creditors who committed him to prison, or their agent “ or attorney of the time and place,” «fee.
(1) 1 TkW’s Prao. 453.— TidcPs Prac. Forms 81.
(2i 1 N. H. Laws 158.
We are not aware that this clause in the statute can be construed to require a more formal notice than what was given in this case ; and the verdict must be set aside, and a

New trial granted.